         Case 1:20-cv-10685-ADB Document 96 Filed 05/12/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                            )
CLEBERSON QUADRELLI, EVENS                  )
DRY, and ABDY NIZEYIMANA, on                )
behalf of themselves and all others         )
similarly situated,                         )
                                            )
                      Petitioners,          )
                                            )
              v.                            )       C.A. No. 20-10685-ADB
                                            )
ANTONE MONIZ, Superintendent of the         )
Plymouth County Correctional Facility,      )
                                            )
                      Respondent.           )
                                            )


                 NOTICE OF SUPPLEMENTAL AUTHORITY
           REGARDING PETITIONERS’ MOTIONS FOR LEAVE TO FILE
         SECOND AMENDED PETITION AND FOR CLASS CERTIFICATION


       Petitioners Cleberson Quadrelli, Evens Dry, and Abdy Nizeyimana hereby respectfully

submit the attached Memorandum of Decision entered today in Celimen Savino et al. v. Souza,

C.A. No. 20-10617-WGY (D. Mass.) (the “Savino Order”).

       Much like this matter, the Savino case is a class action seeking the release of civil

immigration detainees from the Bristol County House of Correction due to unsafe conditions

arising from the ongoing COVID-19 pandemic. Among other things, today’s order finds that the

“minimal” COVID-19 testing performed to date in the Bristol facility was among the “acute flaws”

and “critical safety gaps that establish a likelihood of irreparable harm to the detainees.” See

Savino Order, at 14-15, 29. After concluding that the class would likely succeed on the merits of



                                                1
         Case 1:20-cv-10685-ADB Document 96 Filed 05/12/20 Page 2 of 4



its due process claim, the court entered a preliminary injunction requiring universal testing of all

immigration detainees and staff who interact with them, among other things.

       Petitioners note that, although Plymouth actually houses more prisoners/detainees than

Bristol, it appears that Plymouth has tested substantially fewer of them than even Bristol. See

Special Master’s Weekly Report, CPCS v. Chief Justice of the Trial Court (No. SJC-12926), at

App’x 4, 12 (reporting 47 prisoners/detainees tested at Bristol, and only 17 prisoners/detainees

tested at Plymouth), available at https://www.mass.gov/doc/sjc-12926-special-masters-weekly-

report-51120/download.



Respectfully submitted,

May 12, 2020                                  /s/ Daniel L. McFadden

                                              Wm. Shaw McDermott (BBO # 330860)
                                              Andrew C. Glass (BBO # 638362)
                                              Christopher F. Warner (BBO # 705979)
                                              Molly R. Maidman (BBO # 705600)
                                              K&L GATES LLP
                                              State Street Financial Center
                                              One Lincoln Street
                                              Boston, MA 02111
                                              (617) 261-3120
                                              shaw.mcdermott@klgates.com
                                              andrew.glass@klgates.com
                                              chris.warner@klgates.com
                                              molly.maidman@klgates.com

                                              Matthew R. Segal (BBO # 654489)
                                              Daniel McFadden (BBO # 676612)
                                              Adriana Lafaille (BBO # 680210)
                                              Laura K. McCready (BBO # 703692)
                                              AMERICAN CIVIL LIBERTIES UNION
                                              FOUNDATION OF MASSACHUSETTS, INC.
                                              211 Congress Street
                                              Boston, MA 02110
                                              (617) 482-3170
                                                 2
Case 1:20-cv-10685-ADB Document 96 Filed 05/12/20 Page 3 of 4



                           msegal@aclum.org
                           dmcfadden@aclum.org
                           alafaille@aclum.org
                           lmccready@aclum.org

                           David C. Fathi (WA 24893)**
                           Eunice H. Cho (WA 53711)**
                           AMERICAN CIVIL LIBERTIES UNION FOUDATION,
                           NATIONAL PRISON PROJECT
                           915 15th St. N.W., 7th Floor
                           Washington, DC 20005
                           T: 202-548-6616
                           E: dfathi@aclu.org
                           E: echo@aclu.org

                           Michael K. T. Tan*
                           Anand V. Balakrishnan*
                           Rebecca A. Ojserkis*
                           Omar C. Jadwat*
                           ACLU FOUNDATION IMMIGRANTS’ RIGHTS PROJECT
                           125 Broad Street, 18th Floor
                           New York, New York 10004
                           Tel: 212-549-2660
                           mtan@aclu.org
                           abalakrishnan@aclu.org
                           rojserkis@aclu.org
                           ojadwat@aclu.org

                           Sarah Sherman-Stokes (BBO# 682322)
                           Associate Director
                           IMMIGRANTS' RIGHTS AND HUMAN TRAFFICKING
                           PROGRAM
                           BOSTON UNIVERSITY SCHOOL OF LAW
                           765 Commonwealth Avenue
                           Room 1302F
                           Boston, MA 02215
                           T. 617-358-6272
                           sstokes@bu.edu

                           Susan B. Church (BBO# 639306)
                           DEMISSIE & CHURCH
                           929 Massachusetts Avenue, Suite 01
                           Cambridge, MA 02139
                           Tel. (617) 354-3944
                           sbc@demissiechurch.com
                              3
Case 1:20-cv-10685-ADB Document 96 Filed 05/12/20 Page 4 of 4




                           Kerry E. Doyle (BBO# 565648)
                           GRAVES & DOYLE
                           100 State Street, 9th Floor
                           Boston, MA 02109
                           (617) 542-6400
                           kdoyle@gravesanddoyle.com




                              4
